Citation Nr: 0616360	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  00-24 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed as boils, abrasions, and a tumor, due to herbicide 
exposure.  

2.  Entitlement to service connection for a joint pain 
disability, claimed as due to herbicide exposure.  

3.  Entitlement to service connection for disability causing 
night sweats, fever, and chills, claimed as due to herbicide 
exposure.  

4.  Entitlement to service connection for a respiratory 
disability, claimed as lung congestion and ear and nose 
problems, due to herbicide exposure.  




REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty September 1965 to January 
1969.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO decision.  

The veteran, in his October 2000 substantive appeal, 
requested a personal hearing at the RO before a Veterans Law 
Judge.  He did not appear for such a hearing scheduled in 
October 2002.  

The case was remanded to the RO for additional development in 
October 2003 and March 2005.  The case has been returned to 
the Board for its appellate consideration.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The medical evidence shows that the veteran's skin 
disability, claimed as boils, abrasions, and a tumor, was 
first clinically manifest many years after his discharge from 
active service in January 1969; there is no competent 
evidence showing that he currently has a skin disability that 
is related to disease or injury, including exposure to 
herbicides (Agent Orange), in active service.

3.  The medical evidence shows that the veteran's disability 
manifested by joint pain was first clinically manifest many 
years after his discharge from active service in January 
1969; there is no competent evidence showing that he 
currently has a disability manifested by joint pain that is 
related to disease or injury, including exposure to 
herbicides (Agent Orange), in active service.

4.  There is no competent evidence showing that the veteran 
currently has a disability manifested by night sweats, fever, 
and chills that is related to disease or injury, including 
exposure to herbicides (Agent Orange), in active service.

5.  The medical evidence shows that the veteran's respiratory 
disability, claimed as lung congestion and ear and nose 
problems, was first clinically manifest many years after his 
discharge from active service in January 1969; there is no 
competent evidence showing that he currently has a 
respiratory disability that is related to disease or injury, 
including exposure to herbicides (Agent Orange), in active 
service.  


CONCLUSIONS OF LAW

1.  A skin disability, claimed as boils, abrasions, and a 
tumor, was not due to disease or injury that was incurred in 
or aggravated by service; nor may it be presumed to have been 
incurred in service or be due to any herbicide (Agent Orange) 
exposure therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A disability manifested by joint pain was not due to 
disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been incurred in 
service or be due to any herbicide (Agent Orange) exposure 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A disability manifested by night sweats, fever, and 
chills was not due to disease or injury that was incurred in 
or aggravated by service; nor may it be presumed to have been 
incurred in service or be due to any herbicide (Agent Orange) 
exposure therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A respiratory disability, claimed as lung congestion and 
ear and nose problems, was not due to disease or injury that 
was incurred in or aggravated by service; nor may it be 
presumed to have been incurred in service or be due to any 
herbicide (Agent Orange) exposure therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decision in May 2000, which was 
before the enactment of the VCAA.  As explained herein below, 
such VCAA notice complied with the requirements of the VCAA 
as interpreted by the Court in Pelegrini II.  The Board finds 
that the timing of the VCAA notice is not prejudicial to the 
veteran because it was sent prior to the RO's further 
adjudication of the claims in August 2005 and January 2006 
(of which the veteran was provided a copy of the supplemental 
statements of the case issued at those times) and prior to 
the most recent transfer of the case to the Board for 
appellate consideration.  The veteran was offered ample 
opportunity to present evidence or argument in support of his 
appeal.  Accordingly, the Board will proceed to adjudicate 
these claims.  

In the VCAA notice sent to the veteran in January 2004 and 
March 2005, the RO advised him of what was required to 
prevail on his claims for service connection, what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO notified the veteran 
that it would attempt to obtain all evidence that he 
identified as available.  Moreover, the March 2005 letter 
specifically requested the veteran to submit any evidence in 
his possession that pertained to his claims.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claims through the 
rating decision in May 2000, statement of the case issued to 
him in September 2000, and supplemental statements of the 
case issued to him in November 2001, March 2002, May 2004, 
August 2005, and January 2006.  See 38 U.S.C.A. §§ 5102, 
5103.  In these documents the RO informed the veteran of the 
reasons for which his claims were denied and the evidence it 
had considered in denying the claims.  In the May 2004 
supplemental statement of the case, the RO also referred to 
38 C.F.R. § 3.159 and the United States Codes cites relevant 
to the VCAA.  Further, the statement of the case and 
supplemental statements of the case provided the veteran an 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  Thus, through 
the documents mailed to the veteran, the RO informed the 
veteran of the information and evidence needed to 
substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claims for 
service connection, and the parties responsible for obtaining 
that evidence.  With regard to notification, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process in regard to notification has been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection.  
In a separate letter mailed to him in April 2006, the RO 
provided him with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  In any case, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The RO has obtained the veteran's 
service medical records, as well as VA treatment records.  
The RO has also sought records from Dr. J.T.L., Johnston 
Memorial Hospital, Poliey Clinic of Dermatology, and Dr. 
K.S., as identified by the veteran.  He has not identified 
any other records for the RO to obtain on his behalf.  
Further, the veteran was afforded the opportunity to testify 
at a personal hearing before a Veterans Law Judge in October 
2002, but he failed to appear.  He has not identified any 
additionally available evidence for consideration in his 
appeal.  

The Board notes that VA did not conduct medical inquiry in 
the form of a VA compensation examination in an effort to 
substantiate the veteran's claims.  However, further 
development in this respect is not required because any 
opinion obtained would be speculative for the reasons that 
follow.  38 U.S.C.A.§ 5103A (d).  First, there is no record 
of disabilities manifested by chronic skin problems, joint 
pain, night sweats, fever, chills, and respiratory problems 
during service, and the veteran was evaluated as normal at 
the time of his separation physical examination.  Second, the 
veteran has not furnished any competent evidence of 
persistent or recurrent symptoms relevant to the skin, 
joints, respiratory system, and night sweats/fever/chills for 
many years following his discharge from service.  Third, 
there is no competent medical evidence that any of the 
veteran's current disabilities manifested by skin problems, 
joint pain, night sweats, fever, chills, and respiratory 
problems may be associated with service, to include exposure 
to herbicide or Agent Orange therein.  

The Board again emphasizes that the RO has sought to obtain 
all available records identified by the veteran.  In the 
judgment of the Board, an opinion from a physician relating 
the onset of current disabilities manifested by skin 
problems, joint pain, night sweats, fever, chills, and 
respiratory problems to service, to include herbicide or 
Agent Orange exposure therein, based on the current record 
would be purely speculative and have no persuasive value as 
medical evidence of a nexus between service and any current 
medical disabilities.  Thus, the Board finds that the 
evidence of record is sufficient to decide the veteran's 
claims.  

The Board again emphasizes that the RO has sought to obtain 
all available records identified by the veteran, or at least 
informed the veteran of the necessity of submitting records 
to support his service connection claims.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the Board's judgment, further delay 
of this case to obtain an examination and/or etiological 
opinion would be pointless because, as discussed herein 
above, the status of the record as it now stands does not 
show a "reasonable possibility" that such assistance would 
aid the veteran's claim.  38 U.S.C.A. § 5103A.  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims

A.  Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, such as malignant tumors and arthritis, if manifest 
to a compensable degree within one year following separation 
from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Notwithstanding the above, service connection 
may be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  Whenever VA's Secretary determines, on the 
basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of 
humans to an herbicide agent, and (B) the occurrence of a 
disease in humans, the Secretary shall prescribe regulations 
providing that a presumption of service connection is 
warranted for that disease for the purposes of this section.  
38 U.S.C.A. § 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chronic lymphocytic 
leukemia, chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma)  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

The veteran served on active duty from September 1965 to 
January 1969.  His service did not include a tour of foreign 
duty.  Therefore, service connection based on exposure to 
herbicides in Vietnam may not be established.  However, 
service connection based on herbicide exposure may still be 
established through other military experiences.  The veteran 
maintains that he was exposed to herbicides while serving at 
Eglin Air Force Base between December 1965 and January 1969.  
He has provided a detailed account of an incident whereby he 
was sprayed by a chemical, which he alleges was an herbicide 
(he stated that he read the word "defoliant," later known 
as Agent Orange, on the container), from a tank on the base 
during guard duty.  He related that he became sick by 
coughing, choking, and vomiting, and by the watering of his 
eyes.  He has asserted that Eglin AFB was a chemical testing 
center, and that defoliants such as Agent Orange were sprayed 
on different ranges.  In support of his claim, he has 
submitted statements by two men with whom he served at Eglin, 
who recalled that the veteran became sick after being sprayed 
by a defoliant while guarding an ammunition dump at Eglin AFB 
and that the veteran refused to report to sick call because 
he did not want others thinking he was trying to avoid work.  
The veteran claims that he has never been exposed to 
chemicals other than his military duties.  

It appears that the RO has requested verification of the 
veteran's exposure to herbicides during his period of 
service, as well as any incident reports in relation to the 
veteran's claim of having been sprayed by a defoliant 
believed to be Agent Orange while at Eglin AFB.  However, the 
response from the National Personnel Records Center in April 
2000 indicated that there were no records of the veteran's 
exposure to herbicides.  Further, the veteran's service 
personnel file does not disclose any evidence to substantiate 
the claimed exposure.  Nevertheless, the Department of 
Defense has an inventory of documents concerning its use of 
herbicides outside of Vietnam and Korea, as referenced in a 
January 2003 letter from the Assistant Secretary of Defense 
for Health Affairs to the VA Chief Officer for Public Health 
and Environmental Affairs.  Those documents contain brief 
descriptions of the records of herbicide operations at 
specific times and geographic locations.  A review of the 
descriptions discloses that there are two records relating to 
herbicide usage at Eglin AFB during the period of the 
veteran's service there.  One, the "Spread Factor Study of 
Drops of Orange and Stull Bifluid Defoliants on Kromekote 
Cards and Plant Leaves," indicates that an herbicide study 
was performed by the Army from June 11, 1968 to September 12, 
1968.  Two, "Minutes - Meeting of Vegetation Control 
Subcommittee of the JTCG/CB, 2-3 March 1971," indicates that 
there was a discussion of vegetation changes and ecological 
studies of the two square mile test area that had been 
sprayed with herbicides at Eglin AFB over the period of 1962 
to 1970, and Agent Orange in particular was indicated as 
having been sprayed from 1962 to 1968.  

In light of these Department of Defense records, the Board 
finds that the veteran's claims of exposure to 
herbicide/Agent Orange, while not shown in actual fact (there 
is no showing that the veteran was involved in the 
aforementioned herbicide studies at Eglin AFB), are 
plausible.  However, even if exposure to an herbicide to 
include Agent Orange was presumed in this case, there is no 
competent evidence of record attributing the veteran's 
claimed disabilities to the presumed exposure to herbicides 
while at Eglin AFB.  While the veteran may believe otherwise, 
he is not competent to provide such nexus opinion and no 
physician has done so.  Further, none of the veteran's 
claimed disabilities is among the diseases listed as 
associated herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  Accordingly, the presumption of service 
connection for diseases associated with herbicide exposure in 
service is not applicable in this case.  38 U.S.C.A. § 
1116(a)(1); 38 C.F.R. § 3.307(a)(6).  

Service connection may still be established with proof of 
direct causation.  However, in that regard, the Board finds 
that there is no competent evidence to demonstrate that any 
of the veteran's claimed disabilities are related to disease 
or injury, to include exposure to herbicides, during his 
period of active service from September 1965 to January 1969.  
38 C.F.R. § 3.303.  

The veteran's service medical records show no chronic 
complaints, clinical findings, or diagnosis of his claimed 
disabilities.  There was an entry in the service record 
relating each to lower back pain, knee injury, and a rash in 
the groin area, but there was nothing to suggest that the 
complaints were chronic or that they were made in connection 
with a chemical exposure.  Significantly, at the time of his 
separation physical examination in January 1969, the veteran 
made no complaints and was clinically evaluated as normal, 
with the exception of defective vision.  

Private and VA medical records, dated beginning in 1996 in 
the file, show that the veteran has been treated at various 
times for back pain, serous otitis media with hearing loss, 
seasonal rhinitis, bronchitis, sinusitis, pharyngitis, 
cellulitis of the leg, glucosuria by history, right breast 
mass requiring subcutaneous mastectomy for gynecomastia, and 
right shin ulcer.  However, these disabilities were first 
clinically manifest many years after the veteran's discharge 
from service in January 1969.  Moreover, it is also noted 
that on several private records relating treatment for a non-
healing ulcer of the right leg in 2004, the veteran denied 
any other chronic medical issues.  The medical records also 
do not appear to reflect a current diagnosis of a chronic 
disability causing night sweats, fever, and chills, and 
without evidence of a present disability, there can be no 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The Board acknowledges a private (undated) record in the 
file, which indicates "Agent Orange Exposure" under the 
heading of miscellaneous information, but there is no opinion 
or statement indicating when such exposure occurred or 
whether any of the veteran's particular disabilities are 
attributable to such exposure.  In an October 1999 statement, 
the veteran's private physician, K.S., M.D., indicated that 
the veteran "does not have any concrete evidence of toxicity 
from [Agent Orange] exposure with reference to skin lesions 
or malignancy," despite having had a prolonged bout of 
tracheobronchitis that year, which was difficult to treat but 
finally resolved after several months.  In the Board's 
judgment, a remand for a medical nexus opinion would serve no 
useful purpose, as there is no in-service evidence of 
disabilities manifested by chronic skin problems, joint pain, 
night sweats/fever/chills, and respiratory problems to which 
an examiner could potentially link any current disability.  

The Board recognizes the veteran's sincere belief that he has 
developed disabilities as a result of herbicide exposure, but 
as noted previously, he is not a physician and he is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).    

In sum, service connection for disabilities manifested by 
skin problems, joint pain, night sweats/fever/chills, and 
respiratory problems on direct and presumptive bases is not 
in order.

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's disabilities manifested by 
skin problems, joint pain, night sweats/fever/chills (if 
any), and respiratory problems became manifest years after 
his service and have not been medically linked to service, 
including herbicide (Agent Orange) exposure.  As the 
preponderance of the evidence is against the claims of 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disability, claimed as boils, 
abrasions, and a tumor, due to herbicide exposure, is denied.  

Service connection for a joint pain disability, claimed as 
due to herbicide exposure, is denied.  

Service connection for disability causing night sweats, 
fever, and chills, claimed as due to herbicide exposure, is 
denied.  

Service connection for a respiratory disability, claimed as 
lung congestion and ear and nose problems, due to herbicide 
exposure, is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


